DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement(s) (IDS) submitted on 12/26/2019 have been considered by the Examiner.


Specification

The Specification is objected to for the following informalities:
Reference numeral(s) 213, 231 used for an element “detection trigger”. (see Para. [0053] - “detection trigger 213” and Para. [0054] - “detection trigger 231”) which makes it unclear if same or different element is being disclosed. Drawings do not show numeral 213. 
Reference numeral(s) 211, 221 used for an element “digital output signal”. (see Para. [0080], Para. [0081]) which makes it unclear if same or different element is being disclosed. Drawings show 211 as differential measurement signal and 221 as digital output signal.
Specification @ Para. 59 recite - “a degeneration resistor 303 arranged (directly) between the source of the first transistor 312, 314 and the source of the second transistor 322, 323” makes it unclear the structural cooperative relationship between elements, because Drawing of figure 3 shows 323 as a current source, not as a second transistor.
Appropriate correction is required.

Claim Objections

Claim(s) 2-10 are objected to because of the following informalities:  
Claim(s) 2 recite a phrase “provide one or more differential measurement signals”. Examiner suggests amending the phrase to recite “provide the one or more differential measurement signals” to restore antecedent clarity.
Claim(s) 5 recite a phrase “the voltage across the degeneration resistor”. Examiner suggests amending the phrase to recite “a voltage across the degeneration resistor” to restore antecedent clarity.
Claim(s) 3-4 and 6-10 not specifically addressed share the same informalities as linked claim(s).

Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 2-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Regarding claim(s) 3 and 5, phrase(s) "on a branch that is controlled using the top voltage", “on a branch that is controlled using the bottom voltage”, “a branch current on the branch that is controlled using the top voltage and on the branch that is controlled using the bottom voltage” renders the claim(s) indefinite because it is unclear if same branch or separate branches are meant. If separate branches are intended, term(s) like a top/first branch, a bottom/second branch and a top/first branch current and a bottom/second branch current would be more appropriate.  See MPEP § 2173.05(d). 
Regarding claim(s) 15, a phrase "the minimum capacitor voltage is sufficiently high to cause the measurement circuit to provide a differential measurement signal sufficiently high to indicate …" renders the claim(s) indefinite 
Regarding claim(s) 11, a phrase " - the first component is greater than the second component, if the voltage across the flying capacitor is greater than the voltage threshold; and/or - the first component is greater than the second component, if the voltage across the flying capacitor is smaller than the voltage threshold;” renders the claim(s) indefinite because it is unclear from “and/or” relation how the voltage across the flying capacitor can be both greater than and smaller than the voltage threshold at the same time.  See MPEP § 2173.05(d). 

Dependent Claim(s) 3-4, 6-10 and 12-14 not specifically addressed share the same 112(b) rejection as linked Claim(s). Appropriate correction is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 11-13, 15-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over KOZUKA et al. (US 20170299658; hereinafter KOZUKA).
Regarding claim 1, KOZUKA teaches in figure(s) 2 a detection circuit configured to detect a condition (abs. - a leakage detection circuit 12; figure 2) of a flying capacitor (flying capacitor C1; figure 2) which is charged during a charging phase and discharged during a subsequent discharging phase; wherein the detection circuit comprises 
- a timing circuit (para. 38 - ECU instructs the timing for switching on and off the input-side semiconductor switches SW1 to SW15 and the output-side semiconductor switches SW20 and SW30 and the timing for having the calculation unit 10 calculate the voltage.) configured to set a detection trigger (@SW20+SW30 on) during a charging phase of the flying capacitor (flying capacitor C1; figure 2); 

    PNG
    media_image1.png
    700
    483
    media_image1.png
    Greyscale

- a measurement circuit (20,30,40; para. 53 - differential amplification circuit 40 outputs its calculation result to the calculation unit 10. Further, the calculation unit 10 receives the voltage between the two terminals T1 and T2 of the flying capacitor C1.) configured to provide one or more differential measurement signals which are dependent on and/or indicative of a voltage across the flying capacitor at the detection trigger (@SW20+SW30 on); and 
- a comparator circuit (10, 12 para. 32 - calculation unit 10 including an analog-to-digital converter (A/D)) configured to provide a digital output signal based on the one or more differential measurement signals; wherein the digital output signal is indicative of whether or not circuit is faulty (para. 39 - detects leakage from the potential difference which is interpreted as faulty capacitor)).
KOZUKA teaches everything except explicitly reciting whether or not flying capacitor is faulty.
However, KOZUKA teaches in figure(s) 2 (para. 39 - detects leakage from the potential difference) which is interpreted as whether or not flying capacitor is faulty.
(as evidenced by para. 12 of KOZUKA - configuration allows for detection of leakage from the rechargeable batteries).

Regarding claim 2, KOZUKA teaches in figure(s) 2 the detection circuit of claim 1, wherein 
- the flying capacitor exhibits a top voltage at a top terminal (voltage @ T1) and a bottom voltage at a bottom terminal (voltage @ T2) of the flying capacitor; 
- during the charging phase the top voltage is higher (charged by + terminal of battery) than the bottom voltage (charged by - terminal of battery) in case of a non-faulty flying capacitor; and 
- the measurement circuit is configured to provide one or more differential measurement signals (para. 36 - voltage at the terminal T1 detected by the first differential amplification circuit 20 and the voltage at the other terminal T2 detected by the second differential amplification circuit 30 are input to the calculation unit 10 …calculation unit 10 calculates the voltage from the difference between two input signals) which are indicative of whether or not the top voltage is higher than the bottom voltage.

Regarding claim 3, KOZUKA teaches in figure(s) 2 the detection circuit of claim 2, wherein 
- the measurement circuit comprises at least one differential pair which comprises a first transistor on a branch (first differential integration circuit w/ amplifier 20 connected to “–“ of 40; para. 3 -  input-side semiconductor switch, output-side semiconductor switch) that is controlled using the top voltage (voltage @ T1) and a second transistor on a branch (second differential integration circuit w/ amplifier 30 connected to “+“ of 40) that is controlled using the bottom voltage  (voltage @ T2); and 
- a differential measurement (differential amplifier 40) signal comprises a component (voltage @ “-“ of 40) indicative of an output voltage on the branch that is controlled using the top voltage and a component (voltage @ “+“ of 40) indicative of an output voltage on the branch that is controlled using the bottom voltage of the at least one differential pair.
KOZUKA teaches everything except explicitly reciting Transistor.
However, KOZUKA teaches in figure(s) 2 (para. 3 -  input-side semiconductor switch, output-side semiconductor switch para. 39 - detects leakage from the potential difference) which is interpreted as transistor.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to interpret the teachings of KOZUKA by having transistor as it is commonly known in the art that transistor can act as a semiconductor switch (as evidenced by para. 42 of KOZUKA - terminals of the flying capacitor C1 is connected to the reference voltage Vcc only via the semiconductor switch).


Regarding claim 11, KOZUKA teaches in figure(s) 2 the detection circuit of claim 1, wherein 
- a differential measurement signal (20,30,40; para. 53 - differential amplification circuit 40 outputs its calculation result to the calculation unit 10. Further, the calculation unit 10 receives the voltage between the two terminals T1 and T2 of the flying capacitor C1.) which is provided by the measurement circuit comprises a first component and a second component; 
- the measurement circuit (20,30,40) is configured to generate the differential measurement signal such that 
- the first component is smaller than the second component, if the voltage across the flying capacitor is greater than a voltage threshold; or 
- the first component (voltage @ “-“ of 40) is greater than the second component (voltage @ “+“ of 40), if the voltage across the flying capacitor is greater than the voltage threshold (reference voltage vcc); and/or 
- the first component is greater than the second component, if the voltage across the flying capacitor is smaller than the voltage threshold; or 
- the first component is smaller than the second component, if the voltage across the flying capacitor is smaller than the voltage threshold; and 
- the comparator circuit is configured to compare the first component with the second component in order to determine the digital output signal.

Regarding claim 12, KOZUKA teaches in figure(s) 2 the detection circuit of claim 11, wherein the comparator circuit comprises 
- a first amplifier (20) configured to amplify the first component of the differential measurement signal, to provide a first amplified component; 
- a second amplifier (30) configured to amplify the second component of the differential measurement signal, to provide a second amplified component; and 
- the comparator circuit (40) is configured to compare the first amplified component with the second amplified component in order to determine the digital output signal.

Regarding claim 13, KOZUKA teaches in figure(s) 2 the detection circuit of claim 12, wherein the comparator circuit (40) comprises positive feedback circuitry configured to 
- feedback a signal derived from the first component to the second amplifier; and/or 
- feedback a signal (by R43) derived from the second component (@T2 or @+ of 40) to the first amplifier (20).

Regarding claim 15, KOZUKA teaches in figure(s) 2 the detection circuit of claim 1, wherein 
- the timing circuit is configured to set the detection trigger such that in case of a non-faulty flying capacitor the voltage across the flying capacitor is at a minimum capacitor voltage or higher (para. 42 - when a semiconductor switch is off, the charging of the flying capacitor C1 with the small current is prevented or limited even if time elapses; para. 9 - first and second differential amplification circuits each include a non-inverting terminal connected to a reference potential); and 
- the minimum capacitor voltage is sufficiently high to cause the measurement circuit to provide a differential measurement signal sufficiently high to indicate a non-faulty flying capacitor.

Regarding claim 16, KOZUKA teaches in figure(s) 2 the detection circuit of claim 1, wherein the detection circuit comprises a register and/or memory configured to store the digital output signal (para. 32 - calculation function to perform calculations in accordance with predetermined programs implies data memory/storage).

Regarding claim 17, KOZUKA teaches in figure(s) 2 the detection circuit of claim 1, wherein 
- during the charging phase the flying capacitor is arranged between a supply voltage and an output voltage of a circuit comprising the flying capacitor (para. 3 - a main capacitor, which is connected to two terminals of a rechargeable battery via an input-side semiconductor switch and charged by the rechargeable battery, and a differential amplification circuit, which is connected to the main capacitor via an output-side semiconductor switch. A sub-capacitor connects an output terminal and an inverting input terminal of the differential amplification circuit); and 
- the supply voltage is higher than the output voltage.

Regarding claim 19, KOZUKA teaches in figure(s) 2 a control circuit for operating a flying capacitor (flying capacitor C1; figure 2); wherein the control circuit comprises 
- one or more switches (SW1…SW15, SW20-21, SW30-31) configured to operate the flying capacitor repeatedly in a charging phase and in a discharging phase; 
- a detection circuit (10,12) according to claim 1, configured to determine a digital output signal during a charging phase, which is indicative of whether the flying capacitor is faulty or not; and 
- a control unit configured to control the one or more switches in dependence of the digital output signal (para. 7 -  a battery voltage measurement circuit now uses a semiconductor switch to reduce the circuit size and increase the speed. The semiconductor switch, which is compact and fast, practically keeps the electric path open but does not open a mechanical contact. Para. 6 - unnecessary charging of the flying capacitor will not occur).

Regarding claim 20, KOZUKA teaches in figure(s) 2 a method for detecting a condition (abs. - a leakage detection circuit 12; figure 2) of a flying capacitor (flying capacitor C1; figure 2) which is charged during a charging phase and discharged during a subsequent discharging phase; wherein the method comprises 
- setting a detection trigger (@SW20+SW30 on; figure 2) during a charging phase of the flying capacitor (flying capacitor C1; para. 38 - ECU instructs the timing for switching on and off the input-side semiconductor switches SW1 to SW15 and the output-side semiconductor switches SW20 and SW30 and the timing for having the calculation unit 10 calculate the voltage.); 
- providing one or more differential measurement signals (20,30,40; para. 53 - differential amplification circuit 40 outputs its calculation result to the calculation unit 10. Further, the calculation unit 10 receives the voltage between the two terminals T1 and T2 of the flying capacitor C1.) which are dependent on and/or indicative of a voltage across the flying capacitor at the detection trigger (@SW20+SW30 on); and 
- providing a digital output signal (10, 12 para. 32 - calculation unit 10 including an analog-to-digital converter (A/D)) based on the one or more differential measurement signals; wherein the digital output signal is indicative of whether or not circuit is faulty (para. 39 - detects leakage from the potential difference).
KOZUKA teaches everything except explicitly reciting whether or not flying capacitor is faulty.
However, KOZUKA teaches in figure(s) 2 (para. 39 - detects leakage from the potential difference) which is interpreted as whether or not flying capacitor is faulty.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to interpret the teachings of KOZUKA by having whether or not flying capacitor is faulty as an option from among limited possibilities of fault condition/elements as taught by KOZUKA in order to detect leakage fault (as evidenced by para. 12 of KOZUKA - configuration allows for detection of leakage from the rechargeable batteries).

Claim(s) 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over KOZUKA in view of Souetinov et al. (US 6642787).
Regarding claim 4, KOZUKA teaches in figure(s) 2 the detection circuit of claim 3, 
KOZUKA does not teach explicitly wherein the at least one differential pair comprises a degeneration resistor arranged between a source of the first transistor and a source of the second transistor.
However, Souetinov teaches in figure(s) 1-5 wherein the at least one differential pair comprises a degeneration resistor (elements 34, 35 in figure 3; col. 1 lines 40-45 :- a resistor or an inductor connected in series with the emitter to provide emitter degeneration) arranged between a source of the first transistor (18,21) and a source of the second transistor (19,22).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of KOZUKA by having wherein the at least one differential pair comprises a degeneration resistor arranged between a source of the first transistor and a source of the second transistor as taught by Souetinov in order to provide "base-emitter junction non-linearity is often mitigated through the use of a resistor or an inductor connected in series with the emitter to provide emitter degeneration" (col. 1 lines 40-45).

Regarding claim 5, KOZUKA in view of Souetinov teaches the detection circuit of claim 4, 
(abs. - current source for their respective transistor pair.) configured to provide a branch current on the branch (18) that is controlled using the top voltage and on the branch (19) that is controlled using the bottom voltage; and - the detection trigger is such that in case of a non-faulty flying capacitor the voltage across the flying capacitor is equal to or greater than the voltage across the degeneration resistor (voltage @ 29 > voltage @ 34); and/or - the detection trigger is such that in case of a faulty flying capacitor the voltage across the flying capacitor is smaller than the branch current times a resistance value of the degeneration resistor.

Claim(s) 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over KOZUKA in view of Itakura et al. (US 5608352).
Regarding claim 6, KOZUKA teaches in figure(s) 2 the detection circuit of claim 3, 
KOZUKA does not teach explicitly wherein the measurement circuit comprises - an upper differential pair, notably a PMOS differential pair, which is arranged relative to a battery voltage used for operating the flying capacitor, and which is configured to provide an upper differential measurement signal; and - a lower differential pair, notably a NMOS differential pair, which is arranged relative to ground used for operating the flying capacitor, and which is configured to provide a lower differential measurement signal.
(T5,T6; figure 20), which is arranged relative to a battery voltage (Vdd) used for operating the flying capacitor (CF1), and which is configured to provide an upper differential measurement signal; and - a lower differential pair, notably a NMOS differential pair (T7,T8), which is arranged relative to ground (vss) used for operating the flying capacitor, and which is configured to provide a lower differential measurement signal.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of KOZUKA by having wherein the measurement circuit comprises - an upper differential pair, notably a PMOS differential pair, which is arranged relative to a battery voltage used for operating the flying capacitor, and which is configured to provide an upper differential measurement signal; and - a lower differential pair, notably a NMOS differential pair, which is arranged relative to ground used for operating the flying capacitor, and which is configured to provide a lower differential measurement signal as taught by Itakura in order to provide "broadening a common mode operation range of a differential input signal." (col. 1 lines 6-10).

Regarding claim 14, KOZUKA teaches in figure(s) 2 the detection circuit of claim 12, 
KOZUKA does not teach explicitly wherein the first amplifier and/or the second amplifier each comprise one or more NMOS or PMOS current mirrors.
(col. 10 lines 13-20 :- current mirror circuit type including the transistors T20 and T21) .
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of KOZUKA by having wherein the first amplifier and/or the second amplifier each comprise one or more NMOS or PMOS current mirrors as taught by Itakura in order to provide "operation amplifier circuit capable of operating without the common mode potential of the differential input signal" (col. 10 lines 30-35).

Claim(s) 18 are rejected under 35 U.S.C. 103 as being unpatentable over KOZUKA in view of Makino et al. (US 20140043032).
Regarding claim 18, KOZUKA teaches in figure(s) 2 the detection circuit of claim 1, 
KOZUKA does not teach explicitly wherein the flying capacitor is part of an inductor-less DC/DC power converter configured to convert power from a supply voltage to an output voltage.
However, Makino teaches in figure(s) 1-16 wherein the flying capacitor is part of an inductor-less DC/DC power converter configured to convert power from a supply voltage to an output voltage (para. 206 – DC/DC converter 5; figure 16).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of KOZUKA by having wherein the flying capacitor is part of an inductor-less DC/DC power converter improvement of voltage measurement accuracy and uniform current consumption of a battery in a voltage measurement device" (abstract).

Allowable Subject Matter

Claim(s) 7-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Fujita et al. (US 20060012336) discloses "Battery-pack Voltage Detection Apparatus".

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKM ZAKARIA/

Primary Examiner, Art Unit 2868